Bayview Loan Servicing, LLC v Williams (2017 NY Slip Op 02959)





Bayview Loan Servicing, LLC v Williams


2017 NY Slip Op 02959


Decided on April 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2015-00422
 (Index No. 5202/09)

[*1]Bayview Loan Servicing, LLC, respondent, 
vGerald Williams, appellant, et al., defendants.


Ronald D. Weiss, P.C., Melville, NY (William J. Birmingham of counsel), for appellant.
Rosicki, Rosicki & Associates, P.C., Plainview, NY (Kenneth M. Sheehan of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Gerald Williams appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Livote, J.), entered November 18, 2014, which, upon his default in answering the complaint, and upon two orders of the same court (J. Golia, J.), dated May 18, 2012, and February 13, 2013, respectively, inter alia, granted the plaintiff's motion to confirm a referee's report and directed the sale of the subject property.
ORDERED that the order and judgment entered November 18, 2014, is affirmed, with costs.
In an order dated February 13, 2013, the Supreme Court determined that the defendant Gerald Williams (hereinafter the defendant) waived the defense of lack of standing. By decision and order on motion of this Court dated January 5, 2015, the defendant's appeal from that order was dismissed for failure to perfect. The defendant now seeks to raise the issue of lack of standing on the present appeal from the order and judgment. As a general rule, this Court does not consider an issue on a subsequent appeal which was raised or could have been raised on an earlier appeal which was dismissed for failure to perfect, although this Court has the inherent jurisdiction to do so (see Rubeo v National Grange Mut. Ins. Co. , 93 NY2d 750, 754; Bray v Cox , 38 NY2d 350, 353). We decline to exercise that jurisdiction in this case.
The defendant's remaining contention is improperly raised for the first time on appeal.
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court